Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites:
“wherein the patient support apparatus further comprises:
wherein the patient support apparatus comprises:”

	It appears that only one of these may be needed.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11229564 in view of Dearing et al. (US 20150039788).

Regarding claim 1, all limitations of claim 1 of the instant application are contained in or substantially similar to those in claim 1 of US 11229564, as follows: 

Instant application
US 11229564
Comment
A patient support apparatus comprising
A person support apparatus comprising:

a support surface adapted to support a patient thereon;
a support surface adapted to support a person;

a microphone adapted to generate audio signals in response to the patient speaking into the microphone;
a microphone adapted to convert sound waves from the person on the support surface into audio signals;

a first transceiver adapted to wirelessly communicate with a stationary unit mounted in a room of a healthcare facility;

a first transceiver adapted to wirelessly communicate with a headwall interface positioned off of the person support apparatus 
stationary unit = headwall interface

a wired headwall interface adapted to receive a first end of a cable having a second end adapted to be plugged into the nurse-call system connector

and a controller adapted to perform the following: (a) communicate the audio signals to the nurse call cable if the cable port sensor detects that the nurse call cable is plugged into the cable port; and (b) communicate the audio signals to the stationary unit via the first transceiver if the cable port sensor detects that the nurse call cable is not plugged into the cable port.
and a controller adapted to transmit the audio signals and the alert via the first transceiver to the headwall interface for forwarding to the nurse-call system connector when the second end of the cable is not plugged into the nurse-call system connector, the controller further adapted to transmit the audio signals and the alert via the wired headwall interface to the nurse-call system connector when the first end of the cable is plugged into the 



US 11229564 does not disclose a cable port sensor adapted to detect when the nurse call cable is plugged into the cable port.

Dearing discloses a cable port sensor adapted to detect when a cable is plugged into the cable port (claims 23 and 28). Hence when the cable is plugged in, the sensor can read the identification data of the cable plug and transmit that data to a “network management device” i.e it can identify when the cable is plugged in or not.
Dearing is relevant to the invention because Dearing deals with interfaces.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Dearing in the system of US 11229564 because this would provide an option of whether to use wired or wireless link based on several factors e.g. if the bed is being moved, a wireless link could be used or if the bed is stationary, a wired link could be used to indicate when the wired link is available or not.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 4, 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bhimavarapu et al. (US 20160038361) in view of Dearing et al. (US 20150039788).

Regarding claim 1, Bhimavarapu discloses a patient support apparatus (Title; Abstract; Fig. 1, element 18; [0043]) comprising:
a support surface adapted to support a patient thereon (Figs. 1, elements 22, 24;
[0043]; wherein the support surface is element 22 with mattress 24 on it);
a microphone adapted to generate audio signals in response to the patient speaking into the microphone (Fig. 4, element 70; [0010]; [0057]; [0061]);
a first transceiver adapted to wirelessly communicate with a stationary unit mounted in a room of a healthcare facility (Fig. 1, elements 36, 38; [0043]; [0045], 1st sentence; wherein the 1st  transceiver is element 36 and the stationary unit is interpreted as headwall interface 38; Fig. 4 shows patient support apparatus having different forms of wireless communication e.g. Bluetooth, Wi-Fi, ZigBee, 900 MHz radio);
Headwall hardware interface 62 includes a receptacle (not labeled) for receiving a cable 92 that can be plugged in at its other end to headwall connector 44”, wherein and the cable port is interpreted as the receptacle).
and a controller adapted to perform the following: (a) communicate the audio signals to the nurse call cable (Fig. 4, via 62, cable 92; [0064]) or  (b) communicate the audio signals to the stationary unit via the first transceiver (Fig. 4, via 60 and 38; [0064]).
Bhimavarapu does not explicitly disclose:
a cable port sensor adapted to detect when the nurse call cable is plugged into the cable port;
and a controller adapted to perform the following: (a) communicate the audio signals to the nurse call cable if the cable port sensor detects that the nurse call cable is plugged into the cable port; and (b) communicate the audio signals to the stationary unit via the first transceiver if the cable port sensor detects that the nurse call cable is not plugged into the cable port.
However, Bhimavarapu discloses a headwall hardware interface 62 that receives the wired cable 92 that is connected to the headwall connector 44. (Fig. 4, elements 44, 92, 62). The headwall hardware interface 62 is further connected to controller 58. Hence the controller can detect whether the cable 92 is connected or not based on the signal it receives from cable 92.


When combined with Bhimavarapu’ s Fig. 4, this would allow the controller 36 to know when the cable 92 is plugged in. Using this information, one would know whether to send the audio signal over the wired link or the wireless link i.e. meet the following limitation:
a controller adapted to perform the following: (a) communicate the audio signals to the nurse call cable if the cable port sensor detects that the nurse call cable is plugged into the cable port; and (b) communicate the audio signals to the stationary unit via the first transceiver if the cable port sensor detects that the nurse call cable is not plugged into the cable port.
Dearing is relevant to the invention because Dearing deals with interfaces.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Dearing in the system of Bhimavarapu because this would provide an option of whether to use wired or wireless link based on several factors e.g. if the bed is being moved, a wireless link could be used or if the bed is stationary, a wired link could be used.

Regarding claim 2, Bhimavarapu discloses a second transceiver adapted to wirelessly communicate with the stationary unit ([0028]; wherein the 2nd transceiver is interpreted th transceiver stated in the reference. The 4th transceiver communicates with the locator which is element 94 and is also a stationary unit).

Regarding claim 3, Bhimavarapu discloses the controller is further adapted to exchange messages with the stationary unit using both the first and second transceivers ([0053] discloses sending various types of messages).
Bhimavarapu does not disclose sending heartbeat messages. However, heartbeat messages are an obvious variation of the messages sent. As per Rationales for Obviousness (MPEP 2143, Rationale F), an obvious variation is not considered patentable.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to send heartbeat messages, as this is a critical patient parameter that is normally tracked.

Regarding claim 4, Bhimavarapu does not disclose the controller is further adapted to alternate the heartbeat messages between the first and second transceivers.
However, as disclosed in claim 1, Bhimavarapu has multiple transceivers. Alternating the messages between the transceivers is a minor variation of using a single transceiver. It is obvious to try and has a high chance of success. One of ordinary skill in the art can do it to ensure that the messages reach the destination transceiver, in 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to alternate the heartbeat messages between the first and second transceivers, as this would increase the chance of success i.e. higher chance that the messages would get through in case one link was not working.

Regarding claim 8, Bhimavarapu does not explicitly disclose each of the heartbeat messages includes a transmission and an acknowledgement, and the controller is adapted to respond to a transmission from the stationary unit received via one of the first and second transceivers with an acknowledgement sent via the other of the first and second transceivers.
However, Bhimavarapu discloses transmitting and receiving an acknowledgement of different types of signals. Transmitting and receiving an acknowledgement for the above listed signals is an obvious variation Under Rationales for Obviousness (MPEP 2143, Rationale F), and is therefore not considered patentable.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to transmit and receive acknowledgements, as this ensures that a transmitted signal was properly received, as is well known in the art.


Regarding claim 9, Bhimavarapu does not explicitly disclose: the controller is further adapted to communicate a first set of signals between the patient support apparatus and the stationary unit using a first communications profile of the first transceiver, to receive a second set of signals from the stationary unit using a second communications profile of the first transceiver, and to transmit a third set of signals from the patient support apparatus to the stationary unit using a third communications profile of the first transceiver.
However, Bhimavarapu discloses multiple wireless formats that can be used (Fig. 4, elements 82a, 84a, 86a, 88a in element 36: Bluetooth, Wi-Fi, Zigbee, 900MHZ radio; [0062]). One of ordinary skill in the art can use any of these for transmission in either direction, thereby meeting the limitations of claim 8.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use several profiles of Bhimavarapu as this would speed up the system as dedicated links are used in different directions rather than one link for forward/reverse directions.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bhimavarapu et al. (US 20160038361) in view of Dearing et al. (US 20150039788) and further in view of Young et al. (US 9820323).


Bhimavarapu does not disclose the first communications profile is a Bluetooth Hands Free Profile, the second communications profile is a Bluetooth Advanced Audio Distribution Profile, and the third communications profile is a Bluetooth Serial Port Profile.
Young discloses the first communications profile is a Bluetooth Hands Free Profile (claim 12), the second communications profile is a Bluetooth Advanced Audio Distribution Profile (claim 7), and the third communications profile is a Bluetooth Serial Port Profile (claim 5). 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Young in the system of Bhimavarapu because these profiles provide better transmission capabilities and are dedicated for data, audio, voice.

Claims 11 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhimavarapu et al. (US 20160038361).

Regarding claim 11, Bhimavarapu discloses a patient support apparatus system (Title; Abstract; Fig. 1, element 18; [0043]) comprising:
a patient support apparatus (Figs. 1, elements 22, 24; [0043]; wherein the support surface is element 22 with mattress 24 on it) and a stationary unit adapted to be 
wherein the patient support apparatus comprises:
(a) a support surface adapted to support a patient thereon (Figs. 1, elements 22, 24; [0043]; wherein the support surface is element 22 with mattress 24 on it);
(b) a first transceiver adapted to wirelessly communicate with the stationary unit (Fig. 1, elements 36, 38; [0043]; [0045], 1st sentence; wherein the 1st  transceiver is element 36 and the stationary unit is interpreted as headwall interface 38; Fig. 4 shows patient support apparatus having different forms of wireless communication e.g. Bluetooth, Wi-Fi, ZigBee, 900 MHz radio);
and (c) a first controller adapted to transmit audio signals from the patient support apparatus to the stationary unit (Fig. 4, controller 58; [0060]; [0061]);
and wherein the stationary unit comprises:
a cable transceiver adapted to communicate with a plurality of pins of a nurse call port mounted to the wall (Fig. 4 shows wired cable 92 connecting to headwall connector 44; call port is shown in Figs. 2 and 3 for both wired and wireless modes; [0064] discloses cable can be plugged into connector 44, so pins inherent, transceiver inherent since data is sent along cable 92);
a second transceiver adapted to wirelessly communicate with the first transceiver, whereby the first and second transceivers are adapted to 
a second controller adapted to control the cable transceiver such that the cable transceiver changes an electrical state between at least two pins of the nurse call port ([0054] discloses “Headwall interface 38 is configured to make the same changes to pins 10 and 11 when it unintentionally loses communication with mobile wireless unit 36 that would be made to pins 10 and 11 if a cable connection between person support apparatus 20 and connector 44 has become unintentionally disconnected.”).

Bhimavarapu does not disclose the second controller detects an unintentional disconnection of the first wireless communication link between the first and second transceivers.

Bhimavarapu discloses detecting an unintentional disconnection of the first wireless communication link between the first and second transceivers, though this is done by the first controller (controller 36 instead of by a controller in the stationary unit 38) ([0019], last sentence, where the disconnection is determine using signal strength). 
However, having the same done in the stationary unit headwall interface 38, is an obvious variation. Under Rationales for Obviousness (MPEP 2143, Rationale F), this is not considered patentable. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to detect the wireless disconnection in the stationary unit since 

Regarding claim 12, Bhimavarapu discloses the first controller is further adapted to transmit to the second controller a disconnect message whenever the first wireless communication link is intentionally disconnected (Abstract discloses “The first transceiver may also automatically transmit a disconnect signal to the headwall interface indicating the termination of the communication link is not accidental…. The disconnect signal is sent based on one or more of the following: …. (3) a signal strength between the transceivers decreasing.”;  [0019], last sentence discloses “The disconnect signal may also or alternatively be based at least partially upon a determination of whether the signal strength in the communication link between the wireless circuitry of the person support apparatus and the specific headwall interface has changed, or is changing”).

Regarding claim 13, Bhimavarapu discloses the first controller is adapted to transmit the disconnect message via the first transceiver ([0095]; wherein a higher strength disconnect message signal is transmitted).

:” (1) a brake being off, …”; wherein when deactivated, the brake would be off).

Regarding claim 15, Bhimavarapu discloses the first controller is further adapted to transmit the disconnect message when a power cord of the patient support apparatus is unplugged from an electrical outlet (Abstract discloses: “The disconnect signal is sent based on one or more of the following: …  (2) an A/C power cord being unplugged; …”).

Regarding claim 16, Bhimavarapu discloses the first controller is further adapted to transmit the disconnect message when a both power cord of the patient support apparatus is unplugged from an electrical outlet and a brake of the patient support apparatus is deactivated (Abstract discloses “The disconnect signal is sent based on one or more of the following: (1) a brake being off, (2) an A/C power cord being unplugged; and/or (3) a signal strength between the transceivers decreasing”).

Regarding claim 17, Bhimavarapu discloses a third transceiver onboard the patient support apparatus and a fourth transceiver onboard the stationary unit, wherein the third and fourth transceivers are adapted to establish a second wireless communication link rd transceiver interpreted as one of 82a, 84a, 86a, 88a; 4th transceiver interpreted as 82b, 84b, 86b, 88b).

Regarding claim 18, Bhimavarapu discloses the first and second transceivers are radio frequency transceiver and the third and fourth transceivers are infrared transceivers (Fig. 4, shows radio module 60 having Bluetooth, Wi-Fi, ZigBee, 900 MHz radio. [0028] last sentence; [0069]; [0070] 1st sentence).

Regarding claim 19, Bhimavarapu discloses the first and second controllers are further adapted to exchange heartbeat messages with each other using the first and second wireless communication links ([0053] discloses sending various types of messages).
Bhimavarapu does not disclose sending heartbeat messages. However, heartbeat messages are an obvious variation of the messages sent. As per Rationales for Obviousness (MPEP 2143, Rationale F), an obvious variation is not considered patentable.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to send heartbeat messages, as this is a critical patient parameter that is normally tracked.

However, Bhimavarapu has multiple transceivers. Alternating the messages between the transceivers is a minor variation of using a single transceiver. It is obvious to try and has a high chance of success. One of ordinary skill in the art can do it to ensure that the messages reach the destination transceiver, in case one transceiver is not functioning properly or has errors in the transmission. As per Rationales for Obviousness (MPEP 2143), it is obvious to try and has a high chance of success.

Regarding claim 20, Bhimavarapu discloses the patient support apparatus further includes a microphone adapted to generate audio signals in response to the patient speaking into the microphone (Fig. 4, element 70; [0010]; [0057]; [0061]), and wherein the first controller is adapted to communicate the audio signals to the stationary unit using the first wireless communication link ([0053] discloses “mobile wireless unit 36 is configured ... to wirelessly send to headwall interface 38 at least the following additional messages: .... and messages containing audio packets generated from one or more microphones on the person support apparatus 20 into which an occupant of person support apparatus 20 speaks when desiring to communicate with a remote caregiver”), and wherein the second controller is adapted to forward the audio signals to the cable transceiver ( [0045], 2nd  sentence discloses “Headwall interface 38 is adapted to communicate with a conventional headwall connector 44 that is integrated into headwall 40” ; [0052] discloses “Headwall interface 38 communicates the data and signals it receives from mobile wireless unit 36 to connector 44 by directing the incoming data and signals it receives to the appropriate pin or pins of headwall connector 44”).

Allowable Subject Matter
Claims 5 - 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents are cited to further show the state of the art with respect to patient support apparatuses:
McNeely et al. (US 8272892) discloses Hospital bed having wireless data capability.
Becker et al. (US 8319633) Location detection system for a patient handling device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632